Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejections of the previous office action not repeated below are withdrawn.  Responses to the arguments of the applicant are presented after the first rejection to which they are directed.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3,6,7,12,15,16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rim et al., "Simultaneous modification of pyrolysis and densification for low temperature solution processes flexible thin film transistors", J. Mater. Chem., Vol. 22, pp 12491-12497 (2012), in view of Ogawa JP 2001-0750979.
Rim et al., "Simultaneous modification of pyrolysis and densification for low temperature solution processes flexible thin film transistors", J. Mater. Chem., Vol. 22, pp 12491-12497 (2012)  describes the formation of TFTs on a glass substrate, coated SiO2, MoW and TEOS layers. This was then spin coated with IZO, IGZO or ZTO solutions, baked at 120 degrees C for 5 minutes and annealed at 190-280 degrees C at 0.1, 1,2 or 4 Mpa (1,10,20 or 40 Bar) of oxygen (page 12496, left column, also table 1). 
Ogawa JP 2001-0750979 (machine translation attached) teaches the use of borosilicate glass with a thickness of 2 to 5 mm which is preferable to thinner glass due based upon strength and impact resistance and thicker glasses due to weight and is less likely to be warped or distorted when forming the TFT [0014-0015]. This is useful for large LCD displays with diagonal measurements of 20 inches or more [0006,0016]. This improves the dimensional accuracy of the TFT [0015]. 
	It would have been obvious to one skilled in the art to use the process of Rim et al., "Simultaneous modification of pyrolysis and densification for low temperature solution processes flexible thin film transistors", J. Mater. Chem., Vol. 22, pp 12491-12497 (2012) in the formation of large TFT devices with diagonal measurements of more than 20 inches where the glass substrate thickness is 4 or 5 mm (0.157 – 0.196 inches) thick which is taught by Ogawa JP 2001-0750979  to improve the impact resistance and resistance to deformation without increasing the weight significantly. 


Claims 1-3,5,7,9,10,12,13,15,16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. WO 2008/047886, in view of Fucsko et al. 20060003596 and 
Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005).
Yokoyama et al. WO 2008/047886 teaches an EUV mask substrate 6025 glass mask blank substrate  (6 inches square with a thickness of 0.25 inches, see page 13/lines 7-8)  which is polished to have a surface roughness of 0.15 nm or less and a flatness of 100nm or less.  This is coated with a polysilazane solution containing either 2, 5 or 10 wt% polysilazane in xylene using spin coating. The result is heated at 200 degrees C for 1 hour in air and silica coatings with 20,50 or 150 nm thicknesses are formed. These reduce the depth of the concave defects in the surface (page 35-38). The process is modified by using a 0.2 wt% solution (page 39-40).  The curing takes place by heating/curing in an oxygen or water vapor containing atmosphere, where the oxygen or water react with the polysilazane to convert it into silica or a silica containing coating.  The heating is at 150-500 degrees C, and heating above the strain point of the substrate should be avoided, so heating between 150 and 400 degrees C is preferred. The resulting coating is considered a dense and amorphous silica coating (page 27-29).  The substrate is then coated with a multilayer film, a cap layer of Si (optional buffer layer) and an absorber layer (pages 31-35). 
Fucsko et al. 20060003596 teaches a low temperature process for polysilazane oxidation/densification. In figure 1, a wafer (10,12) is provided with a silicon dioxide layer (14) by surface oxidation [0033-0034]. This is then coated with a thicker Si3N4 dielectric layer (16) which is later patterned as in figures 2-3. In figure 4, this is coated with a spin on silicon polymer such as polysilazane by spin coating and dried by baking at 75-350 degrees C, preferably 150-200 degrees C for 1-3 minutes to form a layer 30-500 nm thick. To increase its etch resistance and density it is subjected to a wet oxidation in the presence of ozone, but may only oxidize the top 50-150 nm and not the entire thickness [0036-0044,0047-0048].   The use of ozone and other oxygen sources can be used to treat the polysilazane layer [0060-0061].  The wet oxidation can take place at 100-200 degrees C in the presence of ozone at pressures of 0.5 to 20 ATM. The wet oxidation can treat the polysilazane layer with steam at 100-200 degrees C in the presence of ozone at pressures of 0.5 to 20 ATM [0068].  Examples 1-4 each describe the application of the polysilazane and stream treatment (page 5).  The heating for drying can take place on a hot plate which is part of the spin coating apparatus [0064]. 
Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005) describes preparing SiO2, TiO2 and SiO2-TiO2 films using sol-gel processing and spin coating.  The sol-gel solutions are spin coated and baked at 60 degrees C for 5 minutes.  They were then annealed in an oxygen atmosphere at 500, 600, 700 or 800 degrees C for 30 minutes (section II, page 3142, left column).  The density of the films increases during the annealing process (table II) which is congruent with previous general observations in the literature (citing references 18-20).  Figure 3(a) shows increased Si-O-Si bond formation and reduced SiO or Si-OH bonding upon annealing and adsorbed water is removed (1620 cm-1 band). The annealing results in more complete crystallization for TiO2. Figure 2  illustrates the increased density of table II as a decreased thickness after the annealing (page 3144,page 3145, left column). Annealing is also evidenced to reduce porosity and increased refractive indices (table III, page 3146 and figure 5 page 3147). 
It would have been obvious to modify the process of using polysilazane to smooth the surface of the quartz glass EUV mask substrate of Yokoyama et al. WO 2008/047886 by drying at temperatures of 150-200 degrees C for 1-3 minutes on a hot plate which is part of the spin coater based upon the disclosure at  [0040-0041,0064] in Fucsko et al. 20060003596 and to treat the polysilazane with ozone and steam at temperature of 100-200 degrees C and pressures of more than 2 to 20 ATM based upon the disclosure at [0068] in Fucsko et al. 20060003596 to increase the density and silica content formed form the polysilazane coating as taught in Fucsko et al. 20060003596 without heating above the strain point of the substrate which reported to be less than 400 degrees C in Yokoyama et al. WO 2008/047886 and it is clear that the densification achieved using the ozone, steam and heating to 100-200 degrees C at high pressures is within the accepted meaning of annealing within the sol-gel curing art as discussed in Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005)
	The applicant relies upon the position that the heating at 100-200 degrees C at pressures of 2-20 Atm taught by Fucsko et al. 20060003596 does not result in annealing.  As discussed above, the treatment at 100-200 degrees C at 2-20 ATM is considered to include at least some annealing and is within the 150-350 degree C range of the instant specification (see prepub at [0047,0049]).  The rejection stands. 

The applicant argues that in metallurgy and materials science, annealing is a heat treatment which alters the physical and sometimes chemical properties of a material to increase it’s ductility and reduce it’s hardness to make it more workable.  While the applicant’s description might be true for metals, it does not hold for insulators/oxides, such as silicon oxides formed by either of Yokoyama et al. WO 2008/047886 and Fucsko et al. 20060003596.  The applicant asked that the examiner produce evidence of annealing with the treatment of the prior art.  In response to his request, the examiner has added the two references below which serve to establish what affects annealing has on sol-gel/room temperature glass compositions.  
Strauss et al., “Annealing temperature and effects on sol-gel nanostructured mesoporous TiO2/SiO2 and its photocatalytic activity”, Mater. Chem. Phys., Vol. 126 pp 188-194 (2011) describes synthesizing SiO2 films with 5 wt% TiO2 using sol-gel processing where some materials were thermally (annealed) treated at 473, 673, 873, 1073 or 1273 K (Room temperature is 298 K, see also figures 5 and 6). Thermally treated samples exhibited a vitreous halo between 20 and 30 degrees which is typical of non-crystalline silica matrices (figure 2 and associated text on page 189). Samples treated at 1273 exhibited the growth of crystalline phases as evidenced by the diffraction peaks. The as synthesized sol-gel material presents few crystalline domains, while those thermally annealed presents crystalline nanodomains (page 192, lower right column, figure 10)
Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005) describes preparing SiO2, TiO2 and SiO2-TiO2 films using sol-gel processing and spin coating.  The sol-gel solutions are spin coated and baked at 60 degrees C for 5 minutes.  They were then annealed in an oxygen atmosphere at 500, 600, 700 or 800 degrees C for 30 minutes (section II, page 3142, left column).  The density of the films increases during the annealing process (table II) which is congruent with previous general observations in the literature (citing references 18-20).  Figure 3(a) shows increased Si-O-Si bond formation and reduced SiO or Si-OH bonding upon annealing and adsorbed water is removed (1620 cm-1 band). The annealing results in more complete crystallization for TiO2. Figure 2  illustrates the increased density of table II as a decreased thickness after the annealing (page 3144,page 3145, left column). Annealing is also evidenced to reduce porosity and increased refractive indices (table III, page 3146 and figure 5 page 3147). 
	It is clear from these references within the sol-gel/ room temperature glass art, that annealing is concerned with densification, increased curing and possibly crystallization. The applicant’s discussion of the meaning of annealing within metallurgy lacks relevance compared the two references which discuss annealing within art of the invention. Fucsko et al. 20060003596 clearly describes the increase in density (densification/reduced porosity) during the high pressure treatment.  

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. WO 2008/047886, in view of Fucsko et al. 20060003596 and Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005), further in view of Fujimoto et al. 20140159135.
Fujimoto et al. 20140159135 teaches that polysilazanes deposited using flowable CVD do not include carbon as solvents are not used.  Spin coating processes utilize these solvents [0044]. 
	It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Yokoyama et al. WO 2008/047886, Fucsko et al. 20060003596 and 
Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005). by using FCVD to coat polysilazane as taught by Fujimoto et al. 20140159135 rather than spin coating form a xylene solution to form silicon dioxide (silica) coatings which do not containing carbon as taught at [0044] of Fujimoto et al. 20140159135.
The applicant relies upon the position that the heating at 100-200 degrees C at pressures of 2-20 Atm taught by Fucsko et al. 20060003596 does not result in annealing.  As discussed above, the treatment at 100-200 degrees C at 2-20 ATM is considered to include at least some annealing and is within the 150-350 degree C range of the instant specification (see prepub at [0047,0049]).   

Claims 1-4,6-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama et al. WO 2008/047886, in view of Fucsko et al. 20060003596, Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005) and Fujimoto et al. 20140159135, further in view of Krauth 20030194615 and Sowards 3758316.
Krauth 20030194615 teaches the use of spin on planarizing layers to smoothing the surface of photomask substrates.  These can be anti-reflection materials, dielectrics or polymers. The planarizing layer can be spin coated or formed by CVD or PVD. Useful materials include spin on glasses, siloxanes, TiN, TiO2, TiON and the like [0021-0022]. 
Sowards 3758316 teaches the formation of smooth coatings combining ZrSiO4, ZrO2, TiO2, SiC or Al2O3 with an inorganic gel which are cured by hydrolysis (col 2/39-4/33)
	In addition to the basis above, it would have been obvious one skilled in the art to modify the processes rendered obvious by the combination of Yokoyama et al. WO 2008/047886, Fucsko et al. 20060003596, Yang et al., “Composition tailored sol-gel SiO2-TiO2 thin films” Crystallization, chemical bonding configuration, and optical properties”, J. Mater. Chem.,  Vol. 20(11) pp 3141-3149 (11-2005) and Fujimoto et al. 20140159135 by forming the planarizing/antireflection layer of other known useful materials for this such as spin glass, siloxanes, ZrSiO4, ZrO2 or Al2O3 based upon the teachings of Krauth 20030194615 and Sowards 3758316.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US patent 11114333 (which has matured from 16/279598 (2019/0259625)) , in view of Ogawa JP 2001-0750979. 
The claims of US patent 11114333 recite the same treatment, but do not require the glass substrate of the instant claims.  The co-pending claims do describe the formation of a TFT devices and the examiner holds that it would have been obvious to one skilled in the art to use the claimed process in the formation of large TFT devices with diagonal measurements of more than 20 inches where the glass substrate thickness is 4 or 5 mm (0.157 – 0.196 inches) thick which is taught by Ogawa JP 2001-0750979  to improve the impact resistance and resistance to deformation without increasing the weight significantly.
The applicant has agreed to file terminal disclaimers as appropriate when the claims are otherwise allowable (page 8 of response of 2/28/2022).  The applicant may also have to ensure common assignment. 

Claims 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-20 of  US patent 10998200, in view of Ogawa JP 2001-0750979. 
The claims of US patent 10998200 recite the same treatment, but do not require the glass substrate of the instant claims.  The co-pending claims do describe the formation of a TFT devices and the examiner holds that it would have been obvious to one skilled in the art to use the claimed process in the formation of large TFT devices with diagonal measurements of more than 20 inches where the glass substrate thickness is 4 or 5 mm (0.157 – 0.196 inches) thick which is taught by Ogawa JP 2001-0750979  to improve the impact resistance and resistance to deformation without increasing the weight significantly. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahn et al. 20090035917 teaches the use of perhydro-polysilazane is solution coated to fill a trench in a surface, heated to 150 degrees C and then annealed by heating to 300-400 degrees C for 60 minutes in an atmosphere containing water vapor [0013-0014,0050-0054]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        May 18, 2022